Citation Nr: 1609630	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as due to asbestos, radiation, and/or chemical exposure.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In July 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

The Board remanded this matter in May 2014 for further development and it now returns for final appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD) related to his in-service exposure to asbestos and/or other chemicals.


CONCLUSION OF LAW

The criteria for service connection for COPD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for COPD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he developed a pulmonary disorder, variously diagnosed in his medical records as COPD and asbestosis, as a result of in-service exposure to asbestos, radiation, and other toxic chemicals.  Specifically, he maintained during his July 2013 hearing that he was exposed to asbestos, radiation, and other toxic chemicals while assigned to a motor pool during service, particularly when changing the brakes or clutch on motor vehicles.  He also reported inhaling chemicals used to clean vehicles and paint equipment.  Post-service, the Veteran stated that he worked as a truck driver and bulldozer operator.  

The Veteran also reported a more than 20-year history of smoking cigarettes.  He stated that he began smoking when he was 21 or 22 and stopped smoking on his birthday in 1988.  The Veteran's medical records also indicate that he began experiencing progressively worsening shortness of breath around this same time.

The Veteran's medical records include a July 2013 private treatment record showing he was diagnosed with asbestosis.  The Veteran's claims file also indicates that he has been diagnosed with COPD.  

In an effort to ascertain the precise nature of the Veteran's pulmonary disorder, he was afforded a VA examination in September 2015.  After conducting a complete examination with diagnostic testing, the examiner diagnosed COPD.  In this regard, a chest X-ray revealed, as relevant, old granulomatous disease, mild chronic interstitial findings at the mid and lower lungs bilaterally, and features of COPD.  Additionally, a B-reader revealed pleural plaque formation of prior asbestos exposure.  Therefore, the Board finds that the Veteran has a current diagnosis of a pulmonary disorder, best characterized as COPD.

With regard to the Veteran's claimed in-service exposure to asbestos, radiation, and other toxic chemicals, his DD-214 reflects a military occupational specialty (MOS) of field artillery rocket crewman and personnel records reflect that he was a field artillery operations and intelligence assistant.  Such also show that he worked as an assembly specialist, and his duties included preparing generators for inspection.  See January 1968 Letter of Appreciation.  He is also competent to testify to details regarding his work history both during and after service.  Layno v. Brown, 6 Vet. App. 465 (1994).

Based on the foregoing, the Board remanded the claim in order to ascertain the nature of the Veteran's claimed exposure to asbestos, radiation, and other toxic chemicals.  On remand, the AOJ determined that the Army Dosimetry Center was unable to verify in-service exposure to radiation.  Furthermore, the AOJ found that there was no indication that the Veteran's MOSes of field artillery rocket crewman, and field artillery operations and intel assistant were associated with asbestos or chemical exposure.  

However, the Veteran is competent to testify to his in-service duties.  In this regard, as above, he indicated that, he was assigned to a motor pool during service, which required changing the brakes or clutch on motor vehicles.  He also reported inhaling chemicals used to clean vehicles and paint equipment.  While such was not documented in his records, the Veteran testified that he did not want to lose his security clearance by changing his MOS to reflect his motor pool work.  The Veteran's service personnel records show that he worked as an assembly specialist, and his duties included preparing generators for inspection.  See January 1968 Letter of Appreciation.  Consequently, the Board finds the Veteran's testimony regarding his in-service work as an assembly specialist and in the motor pool to be credible.  

In addition, some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products, such as clutch facings and brake linings, and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.2.d.  Based on the foregoing, the Board resolves all doubt in the Veteran's favor and finds that he was exposed to asbestos and/or other chemicals during his military service.      

Therefore, the remaining inquiry is whether the Veteran's currently diagnosed COPD is related to his in-service asbestos and/or chemical exposure.  In this regard, a private physician in July 2013 noted the Veteran's reports of working on the motor pool doing brake relinings and working on clutches.  He concluded that the Veteran had "obvious asbestos exposure" while in service and concluded that the Veteran's diagnosed asbestosis was due to active duty service.  The private physician also noted the Veteran's history of smoking.   However, he did not provide a rationale to support any of his conclusions.  

Conversely, in September 2015, after interviewing the Veteran, reviewing the record, and performing a physical examination with diagnostic testing, the VA examiner opined that the Veteran's COPD was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such opinion, the examiner noted the Veteran's report of exposure to chemicals and asbestos while working in the motor pool cleaning truck parts such as the brakes and painting trucks.  He also noted the Veteran's prior history of smoking for 20 years and quitting in 1988.  The examiner determined that the Veteran's smoking for 20 years and his exposure to asbestos and/or toxic chemicals at least as likely as not resulted in COPD.  In this regard, he noted the results from the B-reader indicating pleural plaque formation of prior asbestos exposure.  The examiner indicated that it is known that chemical or asbestos exposure can affect the lungs and smoking can aggravate it.  Such opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the September 2015 VA examiner's opinion.

In summary, the Board resolves all doubt in favor of the Veteran and finds that he has a current diagnosis of COPD as a result of his in-service exposure to asbestos and/or other chemicals.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.  Thus, service connection for COPD is warranted.


ORDER

Service connection for COPD is granted.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


